 
 
IB 
Union Calendar No. 217 
112th CONGRESS 1st Session 
H. R. 1466 
[Report No. 112–319, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 8, 2011 
Mr. Sablan (for himself, Mrs. Christensen, and Mr. Faleomavaega) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

December 8, 2011
Additional sponsors: Mr. Pierluisi, Mr. Boren, Mr. Honda, Mr. Grijalva, Ms. Velázquez, Mr. Sires, Mrs. Napolitano, Mr. Gonzalez, Mr. Gutierrez, Mr. Becerra, Mr. Serrano, Mr. Baca, Ms. Bordallo, Mr. Stark, Mr. Hastings of Florida, Ms. Norton, Ms. Chu, Mr. Quigley, Mr. Deutch, Mr. Johnson of Georgia, Mr. Young of Alaska, Mr. Pallone, Ms. Hanabusa, Mr. Reyes, Mr. Pastor of Arizona, Ms. Roybal-Allard, Ms. Woolsey, Mr. McDermott, Ms. Hirono, Mr. Farr, Ms. Lee of California, Mr. Hinojosa, Mr. Luján, Mr. Rangel, Ms. Fudge, Mr. Rahall, Ms. Jackson Lee of Texas, Ms. Clarke of New York, Mr. Clay, Ms. Eddie Bernice Johnson of Texas, Mr. David Scott of Georgia, Ms. Bass of California, Mr. Bishop of Georgia, Mr. Al Green of Texas, Mr. Butterfield, and Mr. Cohen

 
December 8, 2011 
Reported from the Committee on Natural Resources 
 

December 8, 2011
The Committee on the Judiciary discharged; committed to the Committee on the Whole House on the State of the Union and ordered to be printed

 
 
 
A BILL 
To resolve the status of certain persons legally residing in the Commonwealth of the Northern Mariana Islands under the immigration laws of the United States. 
 
 
1.PurposeThe purpose of this Act is to provide to certain persons residing in the Commonwealth of the Northern Mariana Islands a status applicable solely within the Commonwealth in order to allow such persons to remain lawfully in the Commonwealth.  
2.Technical and clarifying amendments related to reform in the commonwealth of the northern mariana islandsSection (6)(e) of the Joint Resolution entitled A Joint Resolution to approve the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806(e)), as added by section 702 of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 1222 Stat. 854), is amended by inserting after paragraph (5) the following: 
 
(6)Special provision regarding long term residents of the commonwealth 
(A)CNMI-only resident statusNotwithstanding paragraph (1), an alien described in subparagraph (C) may, upon the application of the alien, be admitted as an immigrant to the Commonwealth subject to the following rules: 
(i)The alien shall be treated as a permanent resident of the Commonwealth only, including permitting entry to and exit from the Commonwealth, until the earlier of the date that— 
(I)the alien ceases to permanently reside in the Commonwealth; or  
(II)the alien's status is adjusted under this section or section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) to that of an alien lawfully admitted for permanent residence, as defined under section 101(a)(20) of such Act (8 U.S.C. 1101(a)(20)), if the alien is otherwise eligible for such an adjustment.  
(ii)Unless otherwise authorized, the alien shall not be permitted to travel to, or reside in, any part of the United States, as defined in section 101(a)(38) of such Act (8 U.S.C. 1101(a)(38)), other than the Commonwealth.  
(iii)The Secretary of Homeland Security shall establish a process for such aliens to apply for CNMI-only permanent resident status during the 90-day period beginning on the first day of the sixth month after the date of the enactment of this Act.  
(B)Authority to waive certain regulatory requirementsThe requirements of chapter 5 of title 5, United States Code (commonly referred to as the Administrative Procedure Act), chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act), or any other law relating to rulemaking, information collection, or publication in the Federal Register, shall not apply to any action to implement subparagraph (A) to the extent the Secretary of Homeland Security determines that compliance with any such requirement would impede the expeditious implementation of such paragraph.  
(C)Aliens describedAn alien is described in this subparagraph if— 
(i)the alien is otherwise admissible to the United States under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.);  
(ii)the alien resided in the Commonwealth— 
(I)on November 28, 2009; and  
(II)on the date of the enactment of this Act; and  
(iii)the alien— 
(I)was born in the Northern Mariana Islands between January 1, 1974, and January 9, 1978;  
(II)was, on May 8, 2008, a permanent resident as that term is defined in section 4303 of Title 3 of the Northern Mariana Islands Commonwealth Code in effect on May 8, 2008;  
(III)is the spouse or child, as defined in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)), of an alien described in subclauses (I) or (II); or  
(IV)was, on May 8, 2008, an immediate relative, as that term is defined in section 4303 of Title 3 of the Northern Mariana Islands Commonwealth Code in effect on May 8, 2008, of a United States citizen, not withstanding the age of the United States citizen, and continues to be such an immediate relative on the date of the application described under subparagraph (A).  
(D)Adjustment for long term and permanent residents 
(i)In generalAn alien described in clauses (I), (II), or (III) of subparagraph (C)(iii) may apply to receive an immigrant visa or to adjust his or her status to that of an alien lawfully admitted for permanent residence on or after January 1, 2015, and before January 1, 2016.  
(ii)Allocation of immigrant visasUpon the granting of an immigrant visa or approval of an application for permanent residence to an alien under this subparagraph, the Secretary of State shall reduce by one the total number of diversity immigrant visas authorized to be issued under section 201(e) of the Immigration and Nationality Act (8 U.S.C. 1151(e)) for the fiscal year then current.  
(iii)FeesWith respect to applications for CNMI-only permanent resident status, an immigrant visa or to adjust status to that of an alien lawfully admitted for permanent residence submitted by an alien described in clause (iii) of subparagraph (C), the Secretary of State and the Secretary of Homeland Security— 
(I)may, in the discretion of each such Secretary, reduce the fees collected from the alien for CNMI-only permanent resident status, an immigrant visa, or an adjustment of status; and  
(II)shall, if applicable, waive the affidavit of support requirement under section 213A of such Act (8 U.S.C. 1183a) and subparagraphs (B)(ii) and (C)(ii) of section 212(a)(4) of such Act (8 U.S.C. 1182(a)(4)). .  
 
 
December 8, 2011
Reported from the Committee on Natural Resources
December 8, 2011
The Committee on the Judiciary discharged; committed to the Committee on the Whole House on the State of the Union and ordered to be printed 
